Appeal by the plaintiff from (1) an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated September 5, 1995, and (2) stated portions of an order of the same court, dated January 16, 1996, made upon reargument.
*703Ordered that the appeal from the order dated September 5, 1995, is dismissed, as that order was superseded by the order dated January 16, 1996, made upon reargument; and it is further,
Ordered that the order dated January 16, 1996, is affirmed insofar as appealed from, for reasons stated by Justice Sangiorgio at the Supreme Court; and it is further,
Ordered that the defendants Ethel Hinsch and Herman Hinsch are awarded one bill of costs. Sullivan, J. P., Pizzuto, Santucci and Hart, JJ., concur.